Citation Nr: 1040444	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-33 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post traumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Rhode Island Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which, in pertinent part, denied entitlement to 
service connection for PTSD.

In November 2006, the Veteran testified before the undersigned at 
a videoconference hearing.  A transcript is of record.

In June 2007, the Board remanded the Veteran's claim for 
additional development.  The Board again remanded this matter in 
April 2010 for a VA examination, which was conducted in May 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) 
(2010).

In its previous remand the Board asked that if a psychiatric 
disability other than PTSD was identified, the examiner should 
opine as to whether the disability was related to service.  

At the May 2010 VA examination the examiner diagnosed major 
depression and paranoid type schizophrenia, but did not provide 
an opinion as to whether these were related to service.

The examiner diagnosed PTSD on the basis of the Veteran's 
reported rape in service and witnessing the rapes of Cuban 
refugees.  In the case of a personal assault, evidence of 
behavior changes can serve to provide credible supporting 
evidence of the stressor, and a VA examiner can provide an 
opinion as to whether there were behavior changes in response to 
the stressor.  75 Fed. Reg. 39,852 (July 13, 2010); 75 Fed. Reg. 
41,092 (July 15, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(5)).

The May 2010 examiner was first examiner to diagnose PTSD on the 
basis of the in-service assault, but did not provide an opinion 
as to whether there was evidence of behavior changes in response 
to the stressor.

Veteran stated that in June 1979, while aboard the U.S.S. Harlan 
County, he was beaten and personally assaulted by two United 
States Marine Corps (USMC) Lance Corporals. (Individual names are 
identified by the Veteran in the May 2010 VA examination).  The 
Veteran claims that one of Lance Corporals was "disciplined." 
(See Veteran's statement dated April 2005).

Based on information provided by the Veteran (date and location 
of the alleged personal assault, as well as the names of both 
assailants), an attempt to corroborate the Veteran's stressor is 
warranted.

VA regulations provide that where "diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2010).  Where the Board makes a decision based on 
an examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical examination.'"  
Goss v. Brown, 9 Vet. App 109, 114 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to corroborate the Veteran's 
stressor that in June 1979 while aboard the 
U.S.S. Harlan County, the Veteran was beaten 
and sexually assaulted by two United States 
Marine Corps (USMC) Lance Corporals.

2.  The RO/AMC should ask the examiner who 
conducted the May 2010 VA examination (or a 
suitable replacement) to provide an opinion 
as to whether there is evidence of behavior 
changes in response to the in-service 
personal assault stressor; the relationship.  

The examiner should also address whether it 
is at least as likely as not (i.e., to a 
degree of probability of 50 percent or 
greater), that any other diagnosed acquired 
psychiatric disorder is related to service, 
including the reported stressors.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
injuries; and such reports must be considered 
in formulating any opinions.

The claims file, including a copy of this 
remand, must be made available to, and be 
reviewed by, the examiner.  The examiner 
should note such review in the examination 
report or in an addendum.

The examiner should provide a rationale for 
the opinion.  If further examination or 
testing is needed, this should be undertaken.  

3.  If any benefit sought remains denied, 
furnish a supplemental statement of the case.  
The case should then be returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


